DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined and are pending.

Claim Objections
Claim 15 is objected to because it ends in a semicolon.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 includes “assigning a second face signature that uniquely identifies an entity that the face represents using the set of facial feature descriptors”. However, parent claim 1 already establishes assignment of a face signature that uniquely identifies an entity that the uniquely identifying the same entity. Dependent claims 3-4 are likewise rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the method of claims 1-9 and 13-20 and the system of claims 10-12 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-20, the limitations directed to additional elements include: computing device and system.
In exemplary claim 1, limitations reciting the abstract idea are as follows:
 (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking about an image in the mind or thinking about an image visible on paper. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment, and also because it can be performed by a human with the aid of pen and paper); 
detecting a face in the image (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user observing, evaluating or judging that a face is present in the image. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 
generating a set of facial feature descriptors including coordinates for the face's eyes and mouth within the image (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking about numbers representing the position of the eyes and mouth on a coordinate Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment, and also because it can be performed by a human with the aid of pen and paper); 
generating a face score based on an open/closed state of the face's eyes and mouth and that indicates an overall quality of the face (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking about a number based on an open/closed state of the face's eyes and mouth and that indicates an overall quality of the face. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment);
assigning a face signature that uniquely identifies an entity that the face represents using the set of facial feature descriptors (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking about a unique identifier (such as a name) of a person seen in the image. This limitation can also be performed with the aid of pen and paper, such as by Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment, and also because it can be performed by a human with the aid of pen and paper).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a computing device and system. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 14-27 of the specification as filed make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying 
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a computing device and system at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 14-27 of the specification as filed describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content 
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz et al., Pub. No.: US 20090185723 A1, hereinafter Kurtz, in view of Long et al., Near Infrared Face Image Quality Assessment System of Video Sequences, hereinafter Long.

As per claim 1, Kurtz discloses A method performed on a computing device comprising: 	
receiving an image (at least paragraph 41 discloses one image as well as a collection (i.e. set) of images); 
detecting a face in the image (paragraph 41 further discloses a person finder and/or face detector is used to detect a face in the one image, or collection (i.e. set) of images); 
generating a set of facial feature descriptors including coordinates for the face's eyes and mouth within the image (paragraphs 41, 94 and fig. 5A disclose personal features/quantifiable descriptors as including  
[…]
assigning a face signature that uniquely identifies an entity that the face represents using the set of facial feature descriptors (see at least paragraphs 24, 42-45, 67, 74). 
Kurtz does not explicitly disclose generating a face score based on an open/closed state of the face's eyes and mouth and that indicates an overall quality of the face. However, in the related field of endeavor of generating a face score and determining face quality score, Long discloses this limitation; see Long, abstract, fig. 7 and section’s E and F for a disclosure of generating a face score, and/or a face expression score, and/or a face image quality score, all based on eyes and mouth open/closed state and all of which indicate an overall quality of the face.
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Long’s teaching, in the related field of endeavor of generating a face score and determining face quality score, would have allowed Kurtz’s method to generate a quality score for a face in an image based on the open/closed state of a faces’ eyes and mouth because this helps to assess the quality of a face in an image and yield more accurate facial recognition results as stated in section I of Long’s disclosure.   

Kurtz in view of Long discloses The method of claim 1, further comprising: 
detecting a second face within the image (see rejection of claim 1 – note that multiple faces are detected as disclosed in at least paragraph 41 of Kurtz); 
generating a second set of facial feature descriptors including coordinates for the second face's eyes and mouth within the image (see rejection of “generating a set” limitation of claim 1 and note that the cited portions of Kurtz describe doing this step for multiple persons); 
generating a second face score based on an open/closed state of the second face's eyes and mouth and that indicates an overall quality of the second face (see rejection of claim 1 above including Long, abstract, fig. 7 and section’s E and F and rationale to combine); and 
assigning a second face signature that uniquely identifies an entity that the face represents using the set of facial feature descriptors (see rejection of the last limitation of claim 1). 

As per claim 3, Kurtz in view of Long discloses The method of claim 2, wherein the face signature and the second face signature are different when the face and the second face depict different entities (see Kurtz at least paragraphs 24, 42-45, 67).

As per claim 4, Kurtz in view of Long discloses The method of claim 2, wherein the face signature and the second face signature are the (see Kurtz at least paragraphs 24, 42-45, 67).  

As per claim 5, Kurtz in view of Long discloses the method of claim 1, further comprising: assigning a unique face identifier to the detected face (see rejection of claim 1 including at least fig.’s 3-5b and paragraphs 41-43, 54, 75, 89-93, 103 of Kurtz which, for example, disclose “face identifier” biometric data and multiple “face identifier” models). 

As per claim 6, Kurtz in view of Long discloses The method of claim 5, wherein the face identifier includes one or both of a position and a relative size of the detected face in the image (see rejection of claim 1 including at least fig.’s 3-5b and paragraphs 41-43, 54, 75, 89-93, 103 of Kurtz which, for example, disclose “face identifier” biometric data and multiple “face identifier” models, (i.e. position and relative size of the detected face)).

As per claim 7, Kurtz in view of Long discloses the method of claim 1, further comprising: outputting facial recognition data that includes one or more of the set of facial feature descriptors, the face score, the face signature, and the received image to one or more of a data store, a grouping engine, and a ranking engine (see Kurtz, at least paragraphs 41-47, 68, 73, 77, 100).

Kurtz in view of Long discloses the method of claim 1, wherein the set of facial feature descriptors further includes coordinates for one or both of the face's eyebrows and nose within the image (see rejection of claim 1 including at least the “generating a set of facial feature descriptors” limitation as well as fig.’s 5A, 5B and 5C of Kurtz). 

As per claim 9, Kurtz in view of Long discloses the method of claim 1, wherein the face score is further based on one or more of face sharpness, face expression, face pose, and face proximity to an edge of the image (see Long as cited in the rejection of claim 1 including at least section III. A. Sharpness, section III. D. Head pose, and section III. E. Expression. See rationale to combine as provided in the rejection of claim 1). 

As per claims 10-16, they include the same or similar subject matter as claims rejected above and are therefore likewise rejected. See Kurtz, fig. 1 and paragraphs 23-25 for the system and method of claims 10 and 13.

As per claim 18, Kurtz in view of Long discloses the method of claim 13, further comprising: grouping, based on the face signatures, at least a portion of the images in the set of images into a set of groups, each image within a group including a detected face that depicts the same entity (see rejection of claim 1 above, note that the user specific recognition models are groupings as claimed; additionally, and/or alternatively, paragraph 44-

As per claim 19, Kurtz in view of Long discloses The method of claim 18, further comprising: ranking, based on the face scores, images within each of the set of groups (Long, the abstract, fig. 9 and 2nd and 3rd paragraph on the last page disclose ranking images based on the face scores and see rejection of claim 18 for the set of groups in Kurtz). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Long’s teaching, in the related field of endeavor of generating a face score and determining face quality score, would have allowed Kurtz’s method to further rank images of the user specific recognition models (i.e. groups) and/or of the clusters (i.e. groups), in order to arrive at a face quality based ranking of images to determine the best images.

Claims 17 and 20 are are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz in view of Long as applied above, and further in view of US 20050105803 A1, hereinafter Ray.

As per claim 17, Kurtz in view of Long discloses The method of claim 13. The combination does not expressly disclose, however Ray discloses, in the related field of endeavor of facial identification, further comprising: determining a (Ray, abstract and paragraphs 12, 33 disclose observing a frequency of occurrence of detected faces that are then recognized as known persons (i.e. assigned face signature) within a collection of images, with face records (i.e. assigned face signature) being added (i.e. assigned) for each detected face).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Ray’s teaching, in the related field of endeavor of facial identification, would have allowed the combined teaching to arrive at “an automatic technique utilizing content recognition of, e.g., faces … in order to select an image that represents the main content of the collection of images and that can be used as the [best scoring] image for the collection” and that “it is desirable to obtain a digital system that first ranks images in terms of their relative value or appeal”  (Ray, paragraphs 4, 11 and 40).

As per claim 20, Kurtz in view of Long discloses The method of claim 18.  The combination does not expressly disclose, however Ray discloses, in the related field of endeavor of facial identification, further comprising: ranking each of the set of groups based on a number of entities depicted in each group (Ray, paragraphs 4, 6 and 33 disclose ranking based on at least number of people or number of faces).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Ray’s teaching, in the related field of endeavor of facial identification, would have allowed the combined teaching to arrive at “an automatic technique utilizing content recognition of, e.g., faces … in order to select an image that represents the main content of the collection of images and that can be used as the [best scoring] image for the collection” and that “it is desirable to obtain a digital system that first ranks images in terms of their relative value or appeal”  (Ray, paragraphs 4, 11 and 40).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kurtz in view of Long as applied above, and further in view of US 20130011083 A1, hereinafter Berkovich.

As per claim 20, Kurtz in view of Long disclose The method of claim 18. The combination does not expressly disclose, however Berkovich discloses, in the related field of endeavors of computer vision and image classification, further comprising: ranking each of the set of groups based on a number of entities depicted in each group (Berkovich, paragraph 21, 28, 32, 44 discloses ranking classifications (i.e. group), and/or batches (i.e. group), and/or clusters (i.e. group) of images based on a number of people in images and in classifications, and/or clusters, and/or batches).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Berkovich’s teaching, in the related field of endeavors of computer vision and image classification, would have allowed the combined teaching to rank clusters, batches or classifications (i.e. groups) of images based on a number of people in each group because, as Berkovich, this would “facilitate better organized viewing of an image collection, may constitute a basis for easier and/or more effective selection of best/preferred images and/or may constitute a basis for automated design of pages and/or albums” and to “automatically select the best/preferred images, with or without user's input, and/or automatically rank the images and/or clusters according to various criterions”.




Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:

Sundström
System and method for visually distinguishing faces in a digital image
US 20150213305 A1; see fig.’s 1-3 and paragraphs 43, 44, 78, and 84

Takenaka
Face identification device and face identification method
US 20040081338 A1; see fig.’s 3, 7 and paragraphs 28-30

Sobol 
System and method for automatically enhancing graphical images
US 20020081003 A1; see paragraphs 27, 30.

Chen et al.
Image processing methods and apparatus for detecting human eyes, human face, and other objects in an image
US 20020081032 A1; see paragraph 207


Chen et al.
Method for detecting eye and mouth positions in a digital image
US 20030021448 A1; see abstract

Li
System and method for effectively extracting facial feature information
US 20030108225 A1; see fig. 8



Face recognition system and method
US 20030123713 A1; see fig.’s 9, 11, 12

Yuasa et al.
Image processing apparatus and method
US 20040042644 A1; see fig. 6B

Yamaguchi

Personal identification apparatus and method
US 20010026634 A1; see paragraph 35






Nilsson et al., Mouth Open or Closed Decision for Frontal Face Images with Given Eye Locations. 2010.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED H HASAN/Primary Examiner, Art Unit 2154